Citation Nr: 0101006	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as anxiety and 
depression.

2.  Entitlement to a permanent and total disability rating 
for pension purposes. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



REMAND

The veteran served on active duty from September 1971 to 
September 1974.

By March 1997 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied the veteran's claims 
of service connection for anxiety, depression, and his claim 
for a permanent and total rating for pension purposes.  He 
was notified of this decision and of his right to appeal by 
letter dated later that month.  In May 1997, he submitted a 
Notice of Disagreement and a Statement of the Case was issued 
to him in June 1997.  

In August 1998, the RO received a VA Form 9, purportedly 
signed by the veteran in August 1997.  By letter dated later 
in August 1998, the RO advised the veteran that he had been 
notified in March 1997 that his claims for service connection 
for a psychiatric disability and pension benefits had been 
denied, and that since he did not file a substantive appeal 
within one year, his right to appeal had expired.  However, 
the RO advised the veteran that his correspondence would be 
considered a "reopened" claim.  

Thereafter, by rating action in August 1998, the RO 
determined that the evidence submitted by the veteran was not 
new and material, and his claim for service connection for 
anxiety, depression remained denied.  In addition, the RO 
denied his claim for a permanent and total rating for pension 
purposes.  The veteran appealed this determination, arguing 
that he was entitled to service connection for an acquired 
psychiatric disability, as well as pension benefits.  

In addition, in his substantive appeal dated November 1998, 
the veteran disagreed with the RO's August 1998 determination 
that he had failed to perfect an appeal of the March 1997 
rating decision denying service connection for an acquired 
psychiatric disorder and nonservice-connected pension 
benefits.  In specific, he alleged that he had, in fact, 
filed a timely appeal of the March 1997 RO decision and that 
he had a copy of his appeal that was sent to him by his 
representative.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim which is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  In this case, the veteran has initiated an appeal of 
the RO's determination that his appeal of the March 1997 
rating decision was not timely.  However, as a Statement of 
the Case on this matter has not been issued, additional 
action by the RO is required as set forth below.  See 
Manlincon v. West, 12 Vet. App. 328 (1999); see also Marsh v. 
West, 11 Vet. App. 468 (1998).

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  The duty to 
assist requires that the veteran be accorded thorough and 
contemporaneous examinations that take into consideration all 
medical treatment of record.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1995).Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In that regard, the Board notes that the veteran reported in 
November 1998, and during the course of his hearing at the RO 
in February 1999, that all of his service medical records had 
not been associated with the claims folder.  Consistent with 
the Veterans Claims Assistance Act, an additional attempt 
should be made to obtain those records.

Moreover, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case to the veteran addressing the 
issue of whether he submitted a timely 
appeal of the March 1997 rating decision 
denying service connection for an 
acquired psychiatric disorder and 
nonservice connected pension benefits.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  This issue should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disability since his discharge from 
service, and for any disability since 
1997.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The RO should make another attempt to 
secure additional service medical records 
pertaining to the veteran through 
official channels.

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely that any current 
psychiatric disability is related to the 
veteran's military service or any 
incident therein.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


